                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 1 of 9



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendant
                                                                                    CITY OF PITTSBURG and
                                                                                7   G. TRAVIS

                                                                                8
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                               10
                                                                                                                        SAN FRANCISCO DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    TAM HA,                                         Case No. 3:19-CV-00755-EDL
                                                                               12
                                                                                                           Plaintiff,               ANSWER TO COMPLAINT
                                                                               13
                                                                                           v.                                       Hon. Elizabeth D. Laporte
                                                                               14
                                                                                    CITY OF PITTSBURG; PITTSBURG                    Trial:   None set
                                                                               15   POLICE OFFICER G. TRAVIS #P317,

                                                                               16                          Defendants.

                                                                               17

                                                                               18          Comes now Defendant PITTSBURG POLICE OFFICER G. TRAVIS (“Defendant”), and

                                                                               19   in answer to the complaint on file herein admit, and allege as follows:

                                                                               20                                               I. PARTIES

                                                                               21          1.      In answer to the allegations of paragraph 1 of the complaint, this defendant has no

                                                                               22   information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               23   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               24   allegations contained therein.

                                                                               25          2.      Admitted.

                                                                               26          3.      In answer to the allegations of Paragraph 3 of the complaint, beginning and ending

                                                                               27   with “Defendant Officer G. Travis # P 317 … he was employed as police officer for the City of

                                                                               28   Pittsburg at the time of the incident in question. This Defendant is being sued in his individual
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      1                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 2 of 9



                                                                                1   capacity,” admitted. In answer to the allegations of Paragraph 3 of the complaint, beginning and

                                                                                2   ending with “is a police officer employed by the City of Pittsburg, and,” denied.

                                                                                3          4.      In answer to the allegations of paragraph 4 of the complaint, this defendant has no

                                                                                4   information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                5   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                6   allegations contained therein.

                                                                                7          5.      In answer to the allegations of paragraph 5 of the complaint, this defendant has no

                                                                                8   information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                9   denials on that ground, deny both generally and specifically, each and every, all and singular, the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                    II. JURISDICTION AND VENUE

                                                                               12          6.      Admitted.

                                                                               13          7.      In answer to the allegations of Paragraph 3 of the complaint, beginning and ending

                                                                               14   with “the events giving rise to this action occurred in the City of Oakland, California,” denied.

                                                                               15   Defendant agrees that venue is proper in the Northern District of California.

                                                                               16                                     III. STATEMENT OF FACTS

                                                                               17          8.      Admitted.

                                                                               18          9.      Admitted.

                                                                               19          10.     Admitted.

                                                                               20          11.     In answer to the allegations of paragraph 11 of the complaint, this defendant has
                                                                               21   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               22   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               23   allegations contained therein.

                                                                               24          12.     In answer to the allegations of paragraph 12 of the complaint, this defendant has

                                                                               25   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               26   denials on that ground, deny both generally and specifically, each and every, all and singular, the
                                                                               27   allegations contained therein.

                                                                               28
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      2                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 3 of 9



                                                                                1          13.     In answer to the allegations of paragraph 13 of the complaint, this defendant has

                                                                                2   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                3   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                4   allegations contained therein.

                                                                                5          14.     In answer to the allegations of paragraph 14 of the complaint, this defendant has

                                                                                6   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                7   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                8   allegations contained therein.

                                                                                9          15.     In answer to the allegations of paragraph 15 of the complaint, this defendant has
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   no information or belief to enable it to answer said allegations, and for that reason and basing its
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               12   allegations contained therein.

                                                                               13                                       IV. CAUSES OF ACTION

                                                                               14                                             FIRST CLAIM

                                                                               15       (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C. §1983 Excessive Force)

                                                                               16          16.     In answer to the allegations of paragraph 16, Defendant adopts and fully

                                                                               17   incorporates by reference its responses to paragraphs 1-15.

                                                                               18          17.     In answer to the allegations of paragraph 17 of the complaint, this defendant has

                                                                               19   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               20   denials on that ground, deny both generally and specifically, each and every, all and singular, the
                                                                               21   allegations contained therein.

                                                                               22                                    STATE CAUSES OF ACTION

                                                                               23                            Plaintiff v. Defendant Officer Travis (Battery)

                                                                               24          18.     In answer to the allegations of paragraph 18 of the complaint, this defendant has

                                                                               25   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               26   denials on that ground, deny both generally and specifically, each and every, all and singular, the
                                                                               27   allegations contained therein.

                                                                               28
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      3                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 4 of 9



                                                                                1          19.     In answer to the allegations of paragraph 19 of the complaint, this defendant has

                                                                                2   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                3   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                4   allegations contained therein.

                                                                                5          20.     In answer to the allegations of paragraph 20 of the complaint, this defendant has

                                                                                6   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                7   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                8   allegations contained therein.

                                                                                9          21.     In answer to the allegations of paragraph 21 of the complaint, this defendant has
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   no information or belief to enable it to answer said allegations, and for that reason and basing its
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               12   allegations contained therein.

                                                                               13          22.     In answer to the allegations of paragraph 22 of the complaint, this defendant has

                                                                               14   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               15   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               16   allegations contained therein.

                                                                               17          23.     In answer to the allegations of paragraph 23 of the complaint, this defendant has

                                                                               18   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               19   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               20   allegations contained therein.
                                                                               21                    Plaintiff v. Defendant City of Pittsburg (State Battery Claim)

                                                                               22          24.     In answer to the allegations of paragraph 24 of the complaint, this defendant has

                                                                               23   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               24   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               25   allegations contained therein.

                                                                               26                          Plaintiff v. Defendant Officer Travis (Negligence)
                                                                               27          25.     In answer to the allegations of paragraph 25 of the complaint, this defendant has

                                                                               28   no information or belief to enable it to answer said allegations, and for that reason and basing its
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      4                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 5 of 9



                                                                                1   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                2   allegations contained therein.

                                                                                3          26.     In answer to the allegations of paragraph 26 of the complaint, this defendant has

                                                                                4   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                5   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                6   allegations contained therein.

                                                                                7          27.     In answer to the allegations of paragraph 27 of the complaint, this defendant has

                                                                                8   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                9   denials on that ground, deny both generally and specifically, each and every, all and singular, the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          28.     In answer to the allegations of paragraph 28 of the complaint, this defendant has

                                                                               12   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               13   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               14   allegations contained therein.

                                                                               15          29.     In answer to the allegations of paragraph 29 of the complaint, this defendant has

                                                                               16   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               17   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               18   allegations contained therein.

                                                                               19          30.     In answer to the allegations of paragraph 30 of the complaint, this defendant has

                                                                               20   no information or belief to enable it to answer said allegations, and for that reason and basing its
                                                                               21   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               22   allegations contained therein.

                                                                               23                  Plaintiff v. Defendant City of Pittsburg (State Negligence Claim)

                                                                               24          31.     In answer to the allegations of paragraph 31 of the complaint, this defendant has

                                                                               25   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               26   denials on that ground, deny both generally and specifically, each and every, all and singular, the
                                                                               27   allegations contained therein.

                                                                               28
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      5                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 6 of 9



                                                                                1                  Plaintiff v. Defendant Officer Travis (52.1 Civil Rights Violation)

                                                                                2          32.     In answer to the allegations of paragraph 32 of the complaint, this defendant has

                                                                                3   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                4   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                5   allegations contained therein.

                                                                                6          33.     In answer to the allegations of paragraph 33 of the complaint, this defendant has

                                                                                7   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                                8   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                                9   allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          34.     In answer to the allegations of paragraph 34 of the complaint, this defendant has
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               12   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               13   allegations contained therein.

                                                                               14          35.     In answer to the allegations of paragraph 35 of the complaint, this defendant has

                                                                               15   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               16   denials on that ground, deny both generally and specifically, each and every, all and singular, the

                                                                               17   allegations contained therein.

                                                                               18          36.     In answer to the allegations of paragraph 36 of the complaint, this defendant has

                                                                               19   no information or belief to enable it to answer said allegations, and for that reason and basing its

                                                                               20   denials on that ground, deny both generally and specifically, each and every, all and singular, the
                                                                               21   allegations contained therein.

                                                                               22                                                DEMAND

                                                                               23          Defendant demands a Jury Trial.

                                                                               24                                       FIRST AFFIRMATIVE DEFENSE

                                                                               25          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               26   ALLEGES:
                                                                               27          Plaintiff’s causes of action against Defendant are barred by the statute of limitations. See

                                                                               28   California Code of Civil Procedure §§ 335.1, 340, and/or 343.
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                      6                             3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 7 of 9



                                                                                1                                     SECOND AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          Plaintiff failed to mitigate his damages.

                                                                                5                                      THIRD AFFIRMATIVE DEFENSE

                                                                                6          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                7   ALLEGES:

                                                                                8          Defendant is immune from Plaintiff’s state-law claims pursuant to the provisions of §§

                                                                                9   815, 815.2, 820.2, 820.4, 820.6, 820.8, 821.6, 844.6, and 845.6 of the Government Code of the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   State of California.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                     FOURTH AFFIRMATIVE DEFENSE

                                                                               12          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               13   ALLEGES:

                                                                               14          Should plaintiff recover non-economic damages against any defendant, the liability for

                                                                               15   non-economic damages is limited to the degree of fault and several liability of said defendant

                                                                               16   pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against

                                                                               17   said defendant based upon said defendant's degree of fault and several liability.

                                                                               18                                      FIFTH AFFIRMATIVE DEFENSE

                                                                               19          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               20   ALLEGES:
                                                                               21          Plaintiff’s causes of action against Defendant are barred by Heck v. Humphrey, 512 U.S.

                                                                               22   477 (1994).

                                                                               23                                      SIXTH AFFIRMATIVE DEFENSE

                                                                               24          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               25   ALLEGES:

                                                                               26          Plaintiff’s causes of action against Defendant are barred by collateral estoppel and/or res
                                                                               27   judicata.

                                                                               28   ///
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                       7                           3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 8 of 9



                                                                                1                                     SEVENTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters

                                                                                5   set forth in said complaint, and that said assumption of risk by plaintiffs was a cause of the

                                                                                6   injuries and/or damages alleged by plaintiffs, if any there were.

                                                                                7                                      EIGHTH AFFIRMATIVE DEFENSE

                                                                                8          AS AND FOR A EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                9   ALLEGES:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          That Plaintiff was himself negligent and careless in and about the matters and events set
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   forth in the complaint, and that said negligence contributed to his alleged injuries and/or

                                                                               12   damages. A verdict of the jury in favor of plaintiff, if any, which may be rendered in this case

                                                                               13   must therefore be reduced by the percentage that plaintiff’s negligence contributed to the accident

                                                                               14   and injuries complained of, if any there were.

                                                                               15                                       NINTH AFFIRMATIVE DEFENSE

                                                                               16          AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               17   ALLEGES:

                                                                               18          Defendant alleges it is entitled to a set-off of any damages recovered by Plaintiff.

                                                                               19                                      TENTH AFFIRMATIVE DEFENSE

                                                                               20          AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT
                                                                               21   ALLEGES:

                                                                               22          Defendant alleges that plaintiff failed to set forth the facts sufficient to state a cause of

                                                                               23   action due to a failure to comply with claims requirements of the California Government Code §§

                                                                               24   900 et. seq.

                                                                               25                                    ELEVENTH AFFIRMATIVE DEFENSE

                                                                               26          AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT
                                                                               27   ALLEGES:

                                                                               28          Plaintiff’s causes of action against Defendant are barred by unclean hands.
                                                                                                                                                                 ANSWER TO COMPLAINT
                                                                                                                                      8                               3:19-CV-00755-EDL

                                             301148.1
                                                                                       Case 3:19-cv-00755-EDL Document 16 Filed 04/09/19 Page 9 of 9



                                                                                1                                    TWELFTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          Defendant is immune from 42 U.S.C. § 1983 liability pursuant to the doctrine of qualified

                                                                                5   immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd, 563 U.S. 731 (2011)

                                                                                6   and Harlow v. Fitzgerald, 457 U.S. 800 (1982).

                                                                                7          WHEREFORE, defendant prays that plaintiffs take nothing by way of the complaint on

                                                                                8   file herein and that defendants have judgment for its costs, attorneys’ fees and for such other and

                                                                                9   further relief as the court deems proper.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                                                                   Respectfully submitted,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    Dated: April 10, 2019                          ALLEN, GLAESSNER,
                                                                               12                                                  HAZELWOOD & WERTH, LLP

                                                                               13
                                                                                                                                   By:    /s/ Kevin P. Allen
                                                                               14                                                        DALE L. ALLEN, JR.
                                                                                                                                         KEVIN P. ALLEN
                                                                               15                                                        Attorneys for Defendants
                                                                                                                                         CITY OF PITTSBURG and G. TRAVIS
                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                     9                             3:19-CV-00755-EDL

                                             301148.1
